UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission file number: 333-141638-04 LB-UBS Commercial Mortgage Trust 2007-C7 (Exact Name of Issuing Entity as Specified in Its Charter) Structured Asset Securities Corporation II (Exact Name of Registrant/Depositor as Specified in Its Charter) Lehman Brothers Holdings Inc., UBS Real Estate Investments Inc., and KeyBank National Association (Exact
